Case 1:18-cv-01532-DLF Document 23-1 Filed 04/25/19 Page 1 of 6




 EXHIBIT 1
Case 1:18-cv-01532-DLF Document 23-1 Filed 04/25/19 Page 2 of 6
         Case 1:18-cv-01532-DLF Document 23-1 Filed 04/25/19 Page 3 of 6




her mother for the Sabbath. She stayed through Saturday night. That very weekend, Germany

violated the Molotov-Ribbentrop pact and invaded the USSR. My mother fled, first to Kiev and

eventually to Tashkent is Uzbekistan. She met Jakov, my father, in Tashkent.

       6.      Of the entire family that had been living in Przemysl at the time of the Nazi

invasion, only my mother survived World War II.

       7.      In the early 1990s, I traveled to Przemysl. My mother had died in 1989, but I had

documents regarding her birth and education, so I was able to find the land where she had lived,

that the numbering of the houses had changed over the years, and that the property was now

where a church stood. My mother’s house was gone, however.

       8.      To my knowledge, Poland did not pay any compensation for property lost during

World War II. I am also familiar with the fierce anti-Semitism that has persisted in Poland. I did

not think there was any possibility that Poland would provide restitution for my family’s loss.

My father’s painting

       9.      I grew up in my parents’ home in Leningrad, Russia. My parents displayed

artwork on the walls, and the painting Girl with Dove was displayed at least since my childhood.

       10.     I once asked my father where Girl with Dove was from. He told me that he

acquired it after the end of WWII, and that before that, it was in Germany. (My father was never

in Germany or Poland during or immediately after WWII.) He did not tell me whether he

purchased it or received it as a gift. He never mentioned the possibility that it had been taken

from Poland or had previously belonged to a museum.

       11.     My father died in Russia in 1991. I inherited my parents’ apartment and its

contents, including Girl with Dove. Soon after, I displayed Girl with Dove in my art gallery in

Moscow.



                                                 2
Case 1:18-cv-01532-DLF Document 23-1 Filed 04/25/19 Page 4 of 6
Case 1:18-cv-01532-DLF Document 23-1 Filed 04/25/19 Page 5 of 6
Case 1:18-cv-01532-DLF Document 23-1 Filed 04/25/19 Page 6 of 6
